Case 1:20-cr-10128-MLW Document 126 Filed 01/19/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA

Vv.

Crim. No. 1:20-cr-10128-MLW

KEENAM PARK,
Defendant

 

AFFIDAVIT OF DEFENDANT, KEENAM PARK

NOW COMES, Keenam Park (hereinafter “Mr. Park”), who submits this sworn Affidavit
pursuant to this Honorable Court’s Order dated August 18, 2020. See Dkt. 56.

I, Keenam Park, having been duly swom, hereby state the following under pains and
penalties of perjury:

1. Ihave reviewed this Honorable Court’s Order dated August 18, 2020.

2. I am in continued compliance with each of the conditions of the Third Amended
Order Setting Conditions of Release, dated August 14, 2020, Dkt. 53, as well the
Fourth Amended Order Setting Conditions of Release, dated November 3, 2020,
Dkt. 89, including but not limited to:

a. the condition that I will not solicit money from anyone for any purpose;

b. not engage in any business directly or indirectly;

c. will continue to reside at 3 President Terrace, Unit 1, Allston,
Massachusetts 02134, with Haewon Park; and,

d. I will not engage in any conduct prohibited by the conditions of my release.

Respectfully Submitted, Under the Pains and Penalties of Perjury, this 19" day of January,
2021.

KEENAM P
Case 1:20-cr-10128-MLW Document 126 Filed 01/19/21 Page 2 of 2

CERTIFICATE OF SERVICE

I, Vikas S. Dhar, hereby certify that a true and accurate copy of this document, and all
supporting documents, if any, have been delivered by ECF upon all parties registered with
CM/ECF in this matter on the date above.

/s/ Vikas §. Dhar
Vikas S. Dhar

 
